Appeal from a judgment of the County Court of Schenectady County (Mazzone, J.), rendered November 17, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of further representation of defendant upon the basis that there are no nonfrivolous issues that can be raised on appeal. Upon reviewing the record and defense counsel’s brief, we agree. Therefore, the judgment must be affirmed, and defense counsel’s application for leave to withdraw is granted.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.